Citation Nr: 0526252	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for prostatitis.

2.  Evaluation of neuropathy of the right lateral 
antebrachial nerve, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from November 1988 to 
December 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon.  The RO granted compensation 
under 38 U.S.C.A. § 1151 for neuropathy of the right lateral 
antebrachial nerve effective May 19, 1999, and assigned a 20 
percent disability rating effective that same day.  The RO 
also denied compensation under 38 U.S.C.A. § 1151 for 
prostatitis.  In July 2003, the Board remanded the claims for 
further development.

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for prostatitis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In his June 1999 claim, the veteran indicated that he was 
unemployable because of his right upper extremity disability.  
In a February 2000 statement, the veteran intimated that his 
temporary total evaluation should be extended, and expressed 
concern that it would not be extended in a timely manner.  
These matters are referred to the RO for appropriate action.


FINDING OF FACT

The neuropathy of the right lateral antebrachial nerve has 
been manifested by weakness.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for the neuropathy 
of the right lateral antebrachial nerve have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 8517 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.  

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the June 2000 rating action was 
promulgated did VA in February 2004 provide explicit notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.  In an April 2005 VCAA letter, VA asked the 
veteran to submit any evidence in his possession that 
pertained to his claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notices provided to the veteran in February 2004 
and April 2005 were not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the claim, the 
veteran was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain and to submit any 
evidence in his possession.  The timing-of-notice error was 
sufficiently remedied by the process carried after the 
October 2004 and April 2005 VCAA letters so as to provide the 
veteran with a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The timing-of-notice 
error was thus nonprejudicial in this case because the error 
did not affect the essential fairness of the adjudications.  
Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- VA medical records - have been obtained.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c).  The veteran has not 
identified any private treatment.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The veteran was afforded VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Furthermore, the 
June 2000 rating decision, the November 2001 statement of the 
case (SOC), and the February 2005 supplemental statement of 
the case (SSOC) informed the veteran of the evidence in the 
possession of VA.  As it appears that VA has obtained all 
pertinent evidence, there is no duty to notify the veteran of 
an inability to obtain identified records.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(e).

By a June 2005 letter, VA informed the veteran that his claim 
was being forwarded to the Board and that, in effect, VA 
would not undertake any further development on his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

VA treatment records reflect that the veteran underwent a 
posterior iliac fusion surgery on May 19, 1999.  The veteran 
underwent nerve conduction studies (NCS) and electromyography 
(EMG) in June 1999.  The conclusions were that the studies 
were normal; that there was no evidence of bilateral median 
or ulnar nerve entrapment or right radial nerve entrapment; 
and that there was no evidence of bilateral C5-T1 
radiculopathy.  The veteran also underwent a neurological 
evaluation in June 1999.  He reported that he noticed that 
his right wrist hurt after the surgery.  He indicated that 
the pain started as an aching and then had radiated 
throughout his hand and wrist and into his shoulder.  He 
described that pain as a shooting, drilling, and wrenching 
pain.  He stated that an aggravating factor was light touch 
and that heat caused itching.  Physical examination revealed 
some localized weakness of his right upper extremity on 
extension, which was secondary to pain.  He had a full range 
of motion in the right upper extremity.  He had decreased 
sensation to light touch with cold and in the glove 
distribution from wrist to elbow.  The assessment was early 
partial complex regional pain syndrome.  In July 1999, the 
veteran reported continued right upper extremity pain and 
dysesthesias.

VA treatment records show that the veteran underwent a 
neurological evaluation on August 13, 1999.  He complained of 
an initial sensitivity following the surgery in May 1999 
around the site of the intravenous line in the radial aspect 
of the right wrist on the ventral side and the radiating of 
the sensitivity within a month of the surgery to the palmar 
aspect of the right thumb and proximally to the elbow against 
the ventral and lateral aspects of the forearm.  He indicated 
that the pain had a burning quality and was initiated by 
movements or touch, and that much of the rest of the time, 
there was often tingling.  He stated that stretching of the 
fingers and making a fist caused pain in all of his fingers.  

Physical examination revealed that there was tenderness to 
palpation over the lateral aspect of thenar eminence and the 
dorsal aspect of the proximal thumb.  The tenderness 
continued up the lateral aspect of the forearm, primarily on 
the ventral side, until the elbow.  There was no Tinel's 
sign, and there was no elicitation of pain or tingling with 
palpation over the ulnar nerve or the medial aspect of the 
upper arm.  On motor examination, he had normal power and 
tone in the right upper extremity.  There was no evidence of 
clonus.  Reflexes were 2+ in all extremities and were 
symmetric.  Sensory examination revealed a hyperpathic 
response to pinprick over the above-mentioned region of the 
right hand and forearm, as well as diminished sensation to 
cold temperature.  Light touch, vibration, and proprioception 
were all intact in the hand.  Coordination was intact, 
although the veteran was somewhat reluctant to perform 
movements quickly with the right hand.  The assessment was 
that the veteran had neuropathic symptoms in an unusual 
distribution that did not conform to a dermatome, but did 
conform to a cutaneous nerve territory, which may explain why 
the symptoms were entirely sensory and why there was no 
abnormality on NCS testing of the major nerves.  The doctor 
indicated that the veteran's symptoms and examination 
findings were not consistent with causalgia or reflex 
sympathetic dystrophy.

The veteran underwent VA nerve conduction studies (NCS) and 
electromyography (EMG) in September 1999.  The impression was 
that it was an abnormal study.  The findings were compatible 
with a sensory axonal mononeuropathy of the right lateral 
antebrachial cutaneous nerve.

The veteran underwent a VA peripheral nerves examination in 
December 1999.  He complained of numbness in the tips of the 
right thumb and index finger along with milder numbness in 
the tip of the right middle finger.  He reported that it was 
difficult to grip with his right hand because it triggered 
pain over the region of the distal lateral forearm.  He 
stated that intermittent stimulation over that region was 
also painful.  It was noted that the veteran was right 
handed.  He indicated that it was painful to write, type, and 
do other activities involving gripping.  He added that 
rotating or bending the right wrist caused pain.

Physical examination revealed of the right upper extremity 
revealed no weakness on careful examination of strength.  
Tone was normal.  Sensory testing of the right upper 
extremity revealed a patch measuring approximately six to 
seven centimeters (cm) in length by two to three cm in width 
over the right lateral distal forearm that exhibited symptoms 
of hyperpathia (repeated stimulation of the same site 
resulting in increasing pain).  Otherwise, the sensory 
testing revealed a diminished perception of light touch.  The 
veteran subjectively reported diminished sensation to pain 
without hyperpathia on the tips of the right thumb, index 
finger, and middle finger, but the intervening segments were 
without numbness.  The assessments included right 
antebrachial cutaneous nerve sensory axonal neuropathy, based 
on symptoms and verified by EMG.

VA treatment records show that the veteran underwent a 
neurological evaluation in December 1999.  He reported that 
his symptomatology had improved, but that it was still 
ongoing.  He indicated that he wore a protective brace over 
his wrist for not only protection from weakness or strain but 
also because cutaneous sensation, such as a shirt cuff or 
cold air, precipitated paresthesias.  He described his 
paresthesias as being constant at a level of two on a scale 
of one to ten, unless something brushed against his arm or if 
he used his right hand, such as for typing or writing, in 
which case he may develop a worsening of pain to a level of 
seven on a scale of one to ten.  He noted that his 
symptomatology had improved because originally in May 1999 
his pain was ten on a scale of one to ten.  Physical 
examination revealed that the motor examination showed good 
bulk and tone.  Power was 5/5 in all muscle groups tested.  
He had some motor impersistence when testing the extensors of 
the right hand, but with good encouragement he appeared to be 
able to be at least 5-/5 with finger extension.  Sensory 
examination was notable for some hyperpathia in the right 
lower forearm along with some reduced sensitivity to light 
touch.  The doctor told the veteran that improvement of his 
symptomatology could continue to be expected but that total 
resolution of his symptomatology was by no means assured.  

The veteran underwent a VA EMG in January 2000.  The 
impression was that it was an abnormal study.  The findings 
were unchanged since the previous study done in September 
1999, which showed greater than 50 percent asymmetry between 
the lateral antebrachial cutaneous nerves, with the right one 
being smaller.  The findings were suggestive of an axonal 
neuropathy at the right lateral antebrachial cutaneous nerve.

In a January 2000 addendum to the December 1999 VA peripheral 
nerves examination, the examiner noted that the results of an 
EMG indicated no electrophysiologic evidence for 
radiculopathy.

The veteran underwent a VA genitourinary examination in 
January 2000.  He complained of pain, weakness, and 
hypersensitivity in the right upper extremity.  He indicated 
that he tended to drop things, that he had difficulty holding 
onto a steering wheel, and that he had to keep a wrap over 
the area, particularly the area of hypersensitivity, because 
the touching of any clothing or other articles was very 
irritating.  Physical examination revealed some 
hypersensitivity in the anterior aspect of the right forearm 
and wrist area.  There was diminished sensation laterally in 
the forearm.  The veteran had no Tinel's sign at the carpal 
tunnel.  He had a 3/5 grip in the right upper extremity, as 
compared to a 5/5 grip in the left upper extremity.  The 
sensation in the right hand was normal.  There was no 
noticeable atrophy.  There was palpable tenderness along the 
lateral border of the distal forearm.  The diagnoses included 
axonal neuropathy of the right lateral antebrachial cutaneous 
nerve.

VA treatment records reflect that in January 2000 the veteran 
underwent a neurological evaluation.  It was noted that a 
recent EMG did not show any worsening of his symptomatology.  

The veteran underwent another VA neurological examination in 
February 2000.  He complained of a burning pain, which could 
be triggered by a variety of movements, including forceful 
gripping, typing, and bending of the right wrist.  He added 
that even contact with clothing elicited severe pain.  He 
reported that using a computer keyboard exacerbated his pain.  
He noted that turning a steering wheel elicited pain and that 
he had to attach a suicide knob to the steering wheel so that 
he could turn with just his left hand.  

Physical examination of the right upper extremity revealed 
normal strength when testable.  There was a patch over the 
distal lateral forearm and dorsal lateral aspect of the right 
hand that exhibited a hyperpathic response to repeated 
stimulation.  There was also initial numbness.  There was no 
atrophy.  There was no change in the skin, to include hair 
and color.

The assessment was right lateral antebrachial cutaneous 
neuropathy secondary to trauma versus chemical injury from an 
IV site.  The examiner noted that the diagnosis had been 
confirmed by EMG twice with evidence of no improvement in the 
interval.  The examiner indicated that symptomatically or on 
examination, there was never any evidence to suggest reflex 
sympathetic dystrophy; that the EMG does not suggest that 
diagnosis; and that his history of a cutaneous nerve injury 
was not compatible with a diagnosis of reflex sympathetic 
dystrophy.  The examiner noted that the veteran continued to 
be quite disabled due to severe pain with the use of the 
right hand and that he had effectively lost the use of that 
hand.  

VA medical records reflect that the veteran underwent a 
neurological evaluation in March 2000.  It was noted that any 
movement of the right wrist, such as typing, exacerbated his 
pain significantly and that he wore a wrist brace to avoid 
having sleeves or other clothing material touch the 
hypesthetic area.  It was indicated that his symptomatology 
improved from a constant ten on a scale of one to ten pain to 
a two on a scale of one to ten pain with exacerbations only 
when moving the wrist significantly.  Physical examination 
revealed that power in the right upper extremity was normal.  
He demonstrated some mild impersistence in the right hand, 
but he probably had full strength.  Reflexes were symmetric.  
Sensory examination was notable for extreme sensitivity in 
the right lateral forearm, which he described as extending 
down into the first three fingers.  The doctor noted that the 
veteran appeared to have significant disabilities that are a 
little out of proportion to the damage that would be just 
from a cutaneous sensory nerve injury.  

VA treatment records show that the veteran underwent an EMG 
study in May 2000.  The impression was that it was an 
abnormal study.  The findings of a right lateral antebrachial 
cutaneous sensory nerve action potential being less than 50 
percent in amplitude in comparison to the left lateral 
antebrachial cutaneous nerve were suggestive of a right 
lateral antebrachial cutaneous sensory mononeuropathy.  The 
veteran underwent another neurological evaluation in March 
2001.  He reported that that he had had minimal improvement 
in his right upper extremity, and complained of paresthesias 
in the radial aspect of the his right forearm all the way 
into the proximal thumb.  He indicated that the paresthesias 
was a problem when he had to use his hand for an extended 
period of time, such as when typing.  He noted that this 
difficulty was a vocational problem because he worked with 
computers, but that he had taken a part-time consulting job.  
On examination, he had a normal neurological examination.  He 
had subjective paresthesias in the right radial forearm and 
proximal thumb all the way up to the elbow area.  There was 
no objective weakness on examination, but he had had some 
motor weakness and persistence in the past.  The doctor noted 
that the veteran's symptoms were most compatible with a 
cutaneous nerve injury that should not lead to motor 
difficulties.

III.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

Under the provisions of 38 C.F.R. § 4.124a, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

38 C.F.R. § 4.124a, Diagnostic Code 8517 provides that severe 
incomplete paralysis of the musculocutaneous nerve in the 
major upper extremity is rated as 30 percent disabling.  
Complete paralysis is rated as 30 percent disabling, and is 
manifested by weakness but not loss of flexion of the elbow 
and supination of the forearm.

IV.  Analysis

In Fenderson v. West, 12 Vet. App 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  In this case, the Board finds that the 
condition has not changed and that a uniform evaluation, 
rather than a "staged rating," is warranted.

The June 1999 VA neurologic evaluation reflected that the 
veteran had some localized weakness of his right upper 
extremity on extension, which was secondary to pain.  
Although the August 13, 1999, VA neurologic evaluation showed 
that on motor examination, the veteran had normal power and 
tone in the right upper extremity and even though the 
December 1999 VA peripheral nerves examination revealed that 
there was no weakness on careful examination of strength, the 
doctor who conducted both evaluations did not grade strength 
on a one-to-five scale.  Therefore, the results of the August 
13, 1999, VA neurologic evaluation and the December 1999 VA 
peripheral nerves examination are of less probative value 
than other examinations providing specific grades of 
strength.  

The December 1999 VA neurologic evaluation for treatment 
purposes reflected that the veteran had some motor 
impersistence when testing the extensors of the right hand 
and that with good encouragement he appeared to be able to be 
at least 5-/5 with finger extension.  In other words, the 
veteran had demonstrable weakness at the December 1999 VA 
neurologic evaluation.  Similarly, at the January 2000 VA 
genitourinary examination, he had a 3/5 grip in the right 
upper extremity.  The Board notes that the February 2000 VA 
neurologic evaluation revealed normal strength when testable; 
that at the March 2000 VA neurologic evaluation, the veteran 
demonstrated some mild impersistence in the right hand, but 
that the doctor indicated that he probably had full strength; 
and that at the March 2001 VA neurologic evaluation, there 
was no objective weakness on examination.  Again, those 
evaluations did not include a grading of muscle strength and 
like other evaluations are of less probative value than other 
examinations providing specific grades of strength.  
Additionally, the veteran reported that it was painful to use 
the right wrist.  In that regard, various examinations and 
evaluations revealed hyperpathia in the right lateral distal 
forearm.  

In short, the Board finds that the neuropathy of the right 
lateral antebrachial nerve has been manifested by weakness.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher or separate rating.  In particular, the 
June 1999 VA NCS and EMG revealed no right median, ulnar, or 
radial nerve involvement.


Extraschedular consideration

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's neurological disability 
causes or has caused a marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The Board notes that a temporary total 
evaluation was assigned from March 13, 1999, to February 29, 
2000.  While the veteran claims some impairment while using a 
computer keyboard and currently has a part-time consulting 
job, there is no competent evidence of marked interference 
with his employment.  In that regard, the Board notes that 
the compensable disability rating now assigned for the 
neurological disability contemplates a level of interference 
with employment associated with the degree of disability 
demonstrated.  Consequently, the Board finds that a referral 
for extraschedular consideration is not warranted.


ORDER

A 30 percent evaluation for neuropathy of the right lateral 
antebrachial nerve is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.


REMAND

In a February 2000 statement, the representative indicated 
that the veteran did not give an informed consent to insert a 
catheter during the May 19, 1999, VA surgery.  Subsequent to 
the July 2003 Board remand, VA promulgated regulations that 
provide that benefits under 38 U.S.C.A. § 1151 are payable 
when VA hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability, and 
VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's informed 
consent.  69 Fed. Reg. 46,426 (Aug. 3, 2004) (to be codified 
at 38 C.F.R. § 3.361).  Also, in determining whether an event 
was reasonably foreseeable, VA will consider whether the risk 
of that event was the type of risk that a reasonable health 
care provider would have disclosed in connection with the 
informed consent procedures of 38 C.F.R. § 17.32.  Therefore, 
a copy of the veteran's consent form regarding the 
catheterization during the hospitalization in May 1999 must 
be obtained.

Accordingly, this case is remanded for the following:

The AMC should obtain all clinical 
records and all consent forms from the 
hospitalization from May 13, 1999, to May 
16, 1999, at the VA medical center in 
Portland, Oregon.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


